Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of forming a cobalt layer on a substrate, classified in C25D 3/18.
II. Claims 10-17, drawn to a method of forming a cobalt layer on a substrate, classified in C25D 5/02.
III. Claims 18-20, drawn to a method of forming a cobalt electroplating bath, classified in C25D 3/18.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.
The invention of Group I requires immersing a substrate having a conductive layer disposed thereon in a cobalt plating bath and wherein the alkyl group is an oligomeric or polymeric polypropylene glycol group.
The invention of Group II requires immersing a substrate in a cobalt plating bath having a pH of at least 5, wherein the substrate has a feature coated with a conductive seed layer and wherein the alkyl group is a polypropylene glycol group.

	The invention of Group III is directed to a method of forming a cobalt electroplating bath.
The methods have different modes of operation from each other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a)  the inventions have acquired a separate status in the art in view of their different classification;
	(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c)  the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries);
	(d)  the prior art applicable to one invention would not likely be applicable to another invention;
	(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 

specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
IN GROUP I
	The Imidazole, Imidazoline, or Imidazolidine Group Comprising the Polypropylene Glycol Group:
	Species (i): wherein the imidazole, imidazoline, or imidazolidine group comprising the polypropylene glycol group has the structure: 
    PNG
    media_image1.png
    100
    178
    media_image1.png
    Greyscale
 wherein the R group comprises the polypropylene glycol group (Claim 7).

	Species (ii): wherein the imidazole, imidazoline, or imidazolidine group comprising the polypropylene glycol group has the structure: 
    PNG
    media_image2.png
    87
    132
    media_image2.png
    Greyscale
 wherein the R group comprises the polypropylene glycol group (Claim 8).
	Species (iii): wherein the imidazole, imidazoline, or imidazolidine group comprising the polypropylene glycol group has the structure: 
    PNG
    media_image3.png
    99
    118
    media_image3.png
    Greyscale
 wherein the R group comprises the polypropylene glycol group (Claim 9).

IN GROUP II
	The Imidazole, Imidazoline, or Imidazolidine Group Comprising the Polypropylene Glycol Group:
	Species (i): wherein the imidazole, imidazoline, or imidazolidine group comprising the polypropylene glycol group has the structure: 
    PNG
    media_image1.png
    100
    178
    media_image1.png
    Greyscale
wherein the R group comprises the polypropylene glycol group (Claim 15).
	Species (ii): wherein the imidazole, imidazoline, or imidazolidine group comprising the 


polypropylene glycol group has the structure: 
    PNG
    media_image2.png
    87
    132
    media_image2.png
    Greyscale
 wherein the R group comprises the polypropylene glycol group (Claim 16).
	Species (iii): wherein the imidazole, imidazoline, or imidazolidine group comprising the 
polypropylene glycol group has the structure: 
    PNG
    media_image3.png
    99
    118
    media_image3.png
    Greyscale
 wherein the R group comprises the polypropylene glycol group (Claim 17).

The species are independent or distinct because these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 and 10-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
	(a)  the inventions have acquired a separate status in the art in view of their different classification;
	(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	(c)  the inventions require a different field of search (e.g., searching different classes

/subclasses or electronic resources, or employing different search strategies or search queries);
	(d)  the prior art applicable to one invention would not likely be applicable to another invention;
	(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 

of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 23, 2021